Citation Nr: 1442053	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral leg pain.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from August 1974 to November 1974.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  The transcript from that hearing is in the claims file.  The Board subsequently remanded the case for additional development in September 2013; the case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to nonservice-connected pension was denied by the RO in a May 2010 rating.  In July 2010, additional pertinent evidence, namely Social Security Administration (SSA) records, were added to the claims file; these records indicated that the Veteran had been granted SSA disability benefits based on the presence of bilateral hip osteoarthritis and based on the presence of discogenic and degenerative back disorders for which he has not been rated for pension purposes.  

The pension issue has not been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for bilateral leg pain is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right hip disorder was not present until more than one year after the appellant's discharge from service, and no current right hip disorder is related to service.

2.  A chronic left knee disorder was not present until more than one year after the appellant's discharge from service, and no current left knee disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

2.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letters sent to the appellant in January 2010, and October 2013.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the appellant's service treatment records, VA treatment records, private treatment records and Social Security Administration (SSA) records with the claims file.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, pursuant to the September 2013 Board remand, the RO obtained the appellant's service personnel records and obtained a medical opinion.  Therefore, substantial compliance has been achieved.

The appellant contends that he is entitled to service connection for his right hip osteoarthritis and for his left knee osteoarthritis.  He testified at his August 2011 Travel Board hearing that he injured his right hip and left knee during basis training while performing physical exercises and that he was treated for swelling in the right hip.  He further testified that he sought treatment for his hip after his service separation, but he could not recall the diagnosis.  The appellant said that he sought treatment at a VA facility in approximately 1999, and that he was diagnosed with arthritis.  He also stated that he has pain in his legs that runs down to his knees.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Review of the appellant's service medical treatment records reveals that no hip or knee disorder was identified during his July 1974 service entrance examination.  The appellant sought treatment for a complaint of pain in the left thigh in August 1974; after physical examination, the clinical impression was strain of the left thigh.  In October 1974, the appellant sought medical attention for a complaint of pain in his right thigh muscle times three months.  On physical examination, there was swelling with slight discoloration in the area.  The clinical impression was torn muscle in right thigh.  The appellant subsequently underwent a service separation examination in October 1974; no lower extremity disorder was noted on physical examination.  

Review of the appellant's service personnel records reveals that a Recruit Evaluation Board met in October 1974, and recommended that he be discharged due to inadaptability.  He was to be referred to the Naval Aptitude Board (N.A.B.) and it was stated that the appellant had no mental or physical disability that would warrant his discharge by reason of physical disability.  The appellant was discharged two weeks later.

Review of the appellant's post-service VA treatment records reveals that he was seen for a complaint of chest pain in January 2002; he said that he walked several miles per day and that he had not experienced a change in his exercise tolerance.  In March 2002, he complained of pain in his abdomen and knees.  A December 2003 note states that the appellant's use of his lower extremities was not impaired and that he had no difficulty with ambulation or motility.  A December 2003 primary care note states that the appellant exhibited full ranges of motion for his hips and knees.  In December 2004, the appellant had slight edema over his lateral left knee.  He complained of left knee soreness and said that he had bumped his knee nine months before.  A November 2005 pain assessment indicated that the appellant had chronic left knee pain that was intermittent and occasional in nature.  There was no mention of any right hip problem.  A November 2005 treatment note states that the appellant complained of left knee pain and that he had no prior injuries.  On physical examination, crepitation was present and the patellar compression test was positive.  Radiographic examination revealed very mild osteoarthritis of the left knee.  Radiographic examination of the right hip was accomplished in January 2007, and showed moderate osteoarthritic changes with narrowing of the weight-bearing portion of the right hip associated with osteoarthritic changes on both sides of the joint.

The appellant underwent a VA medical examination in February 2014; the examining physician reviewed the claims file.  The examiner rendered a diagnosis of osteoarthritis both hips.  He also rendered a diagnosis of osteoarthritis of the left knee.  The examiner opined that both the right hip arthritis and the left knee arthritis were less likely than not related to service.  In particular, the examiner stated that there was no evidence that the appellant's osteoarthritis was related to the in-service thigh strain or thigh muscle tear.  The examiner noted that the appellant was found to be normal on his separation examination and again on VA examination in 2002.  The examiner further stated that the appellant first complained of the left knee in 2005, and his right hip in 2007, when he said the pain had started six to eight months prior to that.

There is current evidence of right hip and left knee osteoarthritis.  However, none of the evidence of record reflects that the current osteoarthritis is, or may be, associated with the appellant's three months of active service.  Rather, the evidence reflects that the right hip osteoarthritis and the left knee osteoarthritis were manifested many years after service.  

Given the lack of symptoms relating to any right hip or left knee disorder in service in 1974 or at separation in November 1974, the fact that the appellant was discharged based on unsuitability with a finding that he did not have any physical disability that would warrant his discharge, that lack of any clinical findings relating to the hips or knees in 2002, and the negative medical opinion of February 2014, the record does not indicate that the appellant's current right hip osteoarthritis is related in any way to any incident of his active service.  The same reasoning holds for the appellant's left knee osteoarthritis.  Therefore, neither entitlement to service connection for a left hip disorder nor service connection for a left knee disorder is warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a right hip disorder.  The preponderance of the evidence is also against the claim of entitlement to service connection for a left knee disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and each claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Review of the appellant's service medical treatment records also reveals that he was treated for complaints of right thigh pain of three months' duration in October 1974.  On physical examination, there was swelling with slight discoloration in the area.  The clinical impression was a torn muscle in the right thigh.  A November 2009 x-ray report states that the appellant had an area of well-defined calcification/ossification that projected over the right femur that was probably from the muscle insertion posteriorly.  Radiographic examination was accomplished in February 2008 and revealed linear sheets of calcification within the soft tissues that might be related to prior hematomas or calcific myositis.  A January 2012 VA radiology report states that there was a suggestion of myositis ossificans in the right thigh.  A November 2013 x-ray report indicates that the appellant had unchanged soft tissue mineralization in the proximal right thigh that might represent a soft tissue injury.

The September 2013 Board remand directed the RO to obtain a medical opinion that included a discussion of the clinical significance of the appellant's treatment for complaints of right thigh pain in October 1974, and his treatment post-service, particularly in relation to his recent complaints, clinical finding, diagnoses and radiographic/imaging results, including any myositis ossificans.  However, the February 2014 VA medical opinion of record does not address this right thigh condition.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, this deficiency must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an orthopedist or orthopedic surgeon or other appropriate physician in order to determine the nature, onset date and etiology of the Veteran's claimed bilateral leg disorder(s).  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any right or left thigh pathology found.  

In assessing the relative likelihood as to origin and etiology of each one of the claimed disorders, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from August 1, 1974 to November 6, 1974, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must discuss the clinical significance of the Veteran's treatment for a left thigh strain in August 1974 and for a torn right thigh muscle in October 1974, and his treatment post-service, particularly in relation to his recent complaints, clinical finding, diagnoses and radiographic/imaging results showing sheets of calcification in the soft tissues of the right thigh and/or myositis ossificans.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed thigh/leg pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  If the reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

3.  Upon receipt of the VA reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

4.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claim.  Ensure that all theories of service connection are considered.

5.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


